DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/22/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claim 21 and the cancellation of claim 17. 

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 02/03/2020, with respect to the rejection(s) of claim(s)1, 4, 9, 12, 14 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobine (5,167,8820 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Jacobine does not expressly teach and/or suggest the instant claimed addition amount range of a thiol monomer comprising PETMP (5-35 wt. %) in the thiol-ene ink.  Jacobine and Napadensky (cited previously) are the closest prior art.  The instant claims are distinguished over the closest prior art, for reasons above and though out the applicant record.  

Allowable Subject Matter

Claims 1-4, 7-16 and 18-21 are allowed.

,
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc